Nature Preserve, Inc. (taxpayer), appealed to the Appellate Tax Board under the informal procedure (G. L. c. 58A, § 7A [1984 ed.]) from a decision of the assessors of Pembroke not to abate taxes assessed for fiscal'year 1981 on certain parcels. The board ruled in favor of the assessors, and the taxpayer has appealed. The taxpayer acknowledges that we may consider on appeal only questions of law raised by the pleadings, by a statement of agreed facts (there is none), or by the report of the board (there is none). G. L. c. 58A, § 7A. It claims that the pleadings, that is, its statement under the informal procedure standing alone, raises a question of law, specifically that, in the circumstances, as a corporation organized under G. L. c. 180 (1984 ed.), its property was exempt from taxation under G. L. c. 59, § 5, Third (1984 ed. & Supp. 1985), as property purchased for the purpose of removal thereto within two years. The unadmitted allegations *1010of the petition under the informal procedure do not present a proper factual basis for arguing the applicability of G. L. c. 59, § 5, Third, to the taxpayer’s property in the year in question. See Carlson v. Assessors of Topsfield, 389 Mass. 1004, 1005 (1983); Boston Better Business Mach. Co. v. Assessors of Boston, 387 Mass. 1006 (1982). The decision of the Appellate Tax Board is affirmed.
John C. Webster, III, for the taxpayer.
Albert S. Conlon for the Board of Assessors of Pembroke.

So ordered.